DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments with respect to previous requirement of election/restriction are persuasive. The requirement of election/restriction are withdrawn. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3, 5, 8, 10-11, 16, 18-19, 24, 26-27, 30-31, 34-36 and 40 (renumbered as claims 1-18) are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes:
“An array of pixel derivation circuits; each pixel derivation circuit comprises signal preprocessing channel configured and operable for receiving a total electric signal indicative of at least a component of the photocurrent(s) of a cluster of one or more respective light sensitive pixels of the pixel matrix; a comparison unit adapted to analyze said total signal to determine digital data indicative of whether a change in said total electric signal is above a predetermined upper threshold, below a predetermined lower threshold, or in between said predetermined upper and lower thresholds; said array of pixel derivation circuits is associated with a digital output utility adapted to enable readout of said digitized data at a second rate different than said frame rate.”

Regarding independent claim 35 (renumbered as claim 16), the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 35 (renumbered as claim 16) that includes:
“operating an array of pixel derivation circuits, each pixel derivation circuit comprises a signal preprocessing channel, for receiving and filtering total electric signal, indicative of the sum of at least a component of the photocurrent(s) of light intensity sensed by a cluster of one or more light sensitive pixel of the pixel matrix, to obtain filtered electric signals indicative of changes in light intensity sensed by respective clusters of one or more light sensitive pixel of the pixel matrix in each cluster; and 
operating comparison units associated with the pixel derivation circuits respectively, for comparing the filtered electric signals with a plurality of at least two thresholds including a predetermined upper threshold and a predetermined lower threshold, at a second rate different than said imaging frame rate, to determine- at said second rate, digitized data indicative of whether the changes in the total electric signals of the light intensities sensed by respective clusters of pixels is above the predetermined upper threshold, below the predetermined lower threshold, or in between said predetermined upper and lower thresholds, to enable output of said digitized data corresponding to positive, negative or zero derivative values of the light intensities sensed by respective clusters, via a digital output utility associated with said array of pixel derivation circuits.”

Regarding independent claim 40 (renumbered as claim 18), the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 40 (renumber as claim 18) that includes:
“(b) An array of pixel derivation circuits; each pixel derivation circuit comprises:
i) signal preprocessing channel comprising a filtration circuit configured and operable for receiving a total electric signal indicative of at least a component of the photocurrent(s) of a cluster of one or more respective light sensitive pixels of the pixel matrix and filtering out a DC component of the total electric signal to obtain a filtered total electric signal representing an AC component indicative of a variation in the photocurrents of the one or more light sensitive pixels of the cluster associated with the pixel derivation circuit; and 
ii) a comparison unit adapted to analyze said filtered total electric signal to determine digital data indicative of whether a change in said filtered total electric signal exceeds a predetermined threshold; 
said array of pixel derivation circuits is associated with a digital output utility adapted to enable readout of said digitized data at a second rate different than said frame rate; and 
wherein said filtration circuit comprises: a high path filter for filtering out low frequency components of the total electric signal; and integration and a derivation circuit connected sequentially for receiving the filtered signal from the high path filter and operable for carrying out consecutive integration and derivation of the filtered signal; thereby remove low frequency components as well as averaging out high frequency noise.”

The prior arts made of record and not relied upon is considered pertinent to Applicant’s disclosure, are:

Lund et al. (US 2018/0041727) discloses a multimode pixel of a pixel array is provided. The multimode pixel includes a photodetector, an image sensing circuit, a pulse detection circuit, and an image readout path coupled between the image sensing circuit and at least one readout conductor of the pixel array to transmit image signals from the image sensing circuit to the at least one readout conductor. The multimode pixel further includes a pulse readout path different from the image readout path, wherein the pulse readout path is coupled between the pulse detection circuit and the at least one readout conductor to transmit pulse data from the pulse detection circuit to the at least one readout conductor, and wherein the image readout path is controlled independently from the pulse readout path.

Govil (US 2016/0094796) discloses a hybrid camera sensor offers efficient image sensing by periodically evaluating pixels at a certain frame rate and disregarding values of pixels that have changed less than a threshold amount. Because only a fraction of pixels in the camera sensor may change values from frame to frame, this can result in faster readout times, which can optionally enable increased frame rates.

Elkind et al. (US 2012/0261553) discloses a pixel readout circuit for use with an imaging pixel array, comprising: an input channel for receiving an image signal corresponding to electrical output of a photosensitive element of the pixel; and an electronic circuit interconnected between said input channel and an output readout utility. The electronic circuit comprises a capacitive unit, and a single analyzer. The capacitive unit is controllably linked to input channel for accumulating charge corresponding to received intensity generated by said pixel during a single frame period, and is connected to output readout utility. The signal analyzer unit is controllably linked to input channel and connected to output readout utility, and is configured for analyzing at least a part of said image signal by determining change in amount of accumulated charge corresponding to the received intensity, and upon detecting that the amount of charge satisfies a predetermined condition generating data indicative of a detected event.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697                                                                                                                                                                                                        

/NHAN T TRAN/Primary Examiner, Art Unit 2697